Citation Nr: 1534400	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-46 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to an initial compensable rating for eczema.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1981 to April 2001.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from June and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this case should consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that her bilateral foot disability was caused by wearing boots for over 20 years while on active duty. She also argues that her service-connected eczema has not been evaluated at its normal severity because she had used medication to control her condition before her last VA medical examination, which she does not always do. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who performed the Veteran's December 2009 VA contract medical examination. If that examiner is not available, or if the December 2009 VA contract examiner deems it necessary, schedule the Veteran for a VA examination with a similarly qualified examiner - if necessary a podiatrist.

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.





      a. Advise the examiner as follows:

The purpose of the examination is to determine whether the Veteran has a BILATERAL OR UNILATERAL (RIGHT) FOOT DISABILITY, AND IF SO, WHETHER IT WAS CAUSED (OR IF EXISTING PRIOR TO SERVICE), WHETHER IT WAS AGGRAVATED (PERMANENTLY WORSENED) BY SERVICE.

Given that the Veteran's military service entrance examination presently indicates that she had no foot disorders or defects, she is presently presumed to have been in sound physical condition at the time of acceptance onto active duty. 

If you find on review of the medical record, and all other evidence, that the Veteran now has BILATERAL OR UNILATERAL PES PLANUS, you are requested to state whether the disorder IS, OR IS NOT a congenital disorder IN THIS VETERAN and the reason or reasons for your opinion. You are specifically requested to attempt to respond to this question by more detail than the "condition is usually congenital."  

When responding to this question, you are also requested to state whether, if the disorder was not of a congenital etiology, was it nonetheless "acquired" during or as a result of any incident of service to include wearing of military footwear as she has alleged and the reason or reasons for your opinion. 
 
If you find that this Veteran now has BILATERAL OR UNILATERAL PES PLANUS OF A CONGENITAL ETIOLOGY, you are requested to state whether the Veteran's disorder was aggravated (permanently worsened) by any incident of service to include wearing of military footwear as she has alleged and the reason or reasons for your opinion. 

b. Although a complete review of the claims file is imperative, the examiner's attention is called to the following:

*The Veteran's September 1980 service entrance examination was marked normal for her feet examination.

*The Veteran was seen in service in October 1981 with a working diagnosis of tendonitis - marked by a "R/O".

*Two years after separation from active duty, (April 2003) the Veteran was treated by VA for left foot exostoses and roughening of the first metatarsal head with bunion deformity of the first metatarsal head and hallux valgus.

*In January 2006 the Veteran had surgery, first metatarsal closing base wedge osteotomy of the left foot.

*March 2009 VA records show a diagnosis of acquired deformity of the toe, hallux valgus.

*An April 2009 radiology report documents left foot postsurgical changes identified at the first metatarsal base and head.

*A July 2009 radiology report shows first metatarsophalangeal joint degenerative changes, mild hallux valgus deformity, and mild soft tissue prominence overlying the first metatarsophalangeal joint.

*The Veteran's December 2009 VA contract medical examination showed a diagnosis of bilateral pes planus. 

2. Contact the Veteran and ask if she has any clinical evidence of her skin disorder at its worst severity. Obtain that evidence, and then schedule the Veteran for a VA examination to determine the worst-case severity of eczema, based on clinical evidence of scarring, disfigurement, oozing or other appropriate manifestations.

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner must evaluate the Veteran's service-connected eczema using the criteria provided in 38 C.F.R. § 4.118, Diagnostic Code 7806. The examiner must measure the percentage of the entire body affected, the percentage of the exposed areas affected, and the duration of topical and systemic therapy for the condition. 

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




